Ray, J.
Appellant and others filed their petition before the board of commissioners for the county of Hendricks,to have a certain highway vacated, on the ground that the same was not of public utility. Viewers were appointed, who reported in favor of the petition upon the ground stated. The appellee objected to the vacation of the road, and other viewers wore thereupon appointed, who reported that it would not be a matter of public utility to have the highway declared vacant. Thereupon the appellant moved the court to set aside the appointment of the last set of *249viewers, and, upon the overruling of his motion, appealed to the circuit court, where his appeal was dismissed.
C. C. Nave, for appellant.
G. Foley and L. M. Campbell, .for appellee.
This ruling was correct. There was no decision of the board' of county commissioners which in any way determined the petition of the appellant. What they would have decided, we cannot anticipate.
The judgment of the circuit court in dismissing the apjieal is affirmed, with costs.